Exhibit 10.44 AMENDMENT NO. 3 TO PAY-FOR-CALL DISTRIBUTION AGREEMENT This Amendment No. 3 (“Amendment”), dated as of December 15, 2016 (the “Amendment 3 Effective Date”), is being entered into by and between Marchex Sales LLC, a Delaware limited liability company and successor in interest to Marchex Sales, Inc., which is a wholly-owned subsidiary of Marchex, Inc. (“Marchex”), and YellowPages.com LLC, a Delaware limited liability company formerly doing business as AT&T Interactive or ATTi (“YP”), to amend the Pay-For-Call Distribution Agreement entered between YP and Marchex effective as of January 1, 2011, as amended by Amendment 1 effective December 31, 2012 and Amendment 2 effective June 25, 2015 (together, the “Agreement”). YP and Marchex may hereinafter be referred to individually as “Party” and collectively as “Parties.” Capitalized terms used herein but not defined shall have the respective meanings ascribed to them in the Agreement.
